DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                JOHN R. CHOATE, CHOATE, INC., and
                     MYCO INDUSTRIES, INC.,
                           Appellants,

                                     v.

RYSURG, LLC, a Michigan Limited Liability Company, RYSURG, LLC, a
   Florida Limited Liability Company, RYNERSON, INC., a Florida
    Corporation, JAMES R. RYNERSON, and BLEPHEX, LLC, a
                 Florida Limited Liability Company,
                               Appellees.

                              No. 4D20-2764

                              [March 31, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald W. Hafele, Judge; L.T. Case No. 50-2014-CA-
000805-XXXX-MB.

    Christopher Kammerer of Kammerer Mariani PLLC, West Palm Beach,
for appellants.

    James Stepan of the Law Offices of James A. Stepan, P.A., Hollywood,
for appellees.

PER CURIAM.

  Affirmed.

CONNER, C.J., GERBER and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.